MEMORANDUM2
California state prisoner John D. Harmon appeals pro se the district court’s summary judgment in favor of prison officials in his action brought pursuant to 42 U.S.C. § 1983. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo a grant of summary judgment. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.1989).
With respect to Harmon’s Fourth and Eighth Amendment claims, we conclude that he failed to establish that prison officials violated clearly established statutory or constitutional rights of which a reasonable person would have known. See Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). Accordingly, the district court did not err by determining that defendants were entitled to qualified immunity.
Insofar as Harmon raised a retaliation claim, we conclude that he failed to establish a genuine issue that defendants acted in the absence of a legitimate penological interest. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam).
We deny all pending motions.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.